UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2292


CLARENCE A. BRANCH,

                     Plaintiff - Appellant,

              v.

U.S. ATTORNEY GENERAL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:14-cv-00239-RJC-DCK)


Submitted: February 22, 2018                                  Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence Branch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence A. Branch seeks to appeal the district court’s order dismissing his

complaint. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on June 2, 2014. The notice of

appeal was filed on November 3, 2017. Because Branch failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2